TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN

═══════════════════════════
ON MOTION FOR REHEARING
═══════════════════════════



NO. 03-03-00376-CV





Springs Window Fashions Division, Inc.; Springs Window Fashions, L.P.; and
SWF, Inc. d/b/a SC-SWF, Inc., Appellants

v.

The Blind Maker, Inc., Appellee





FROM THE DISTRICT COURT OF TRAVIS COUNTY, 126TH JUDICIAL DISTRICT
NO. GN002888, HONORABLE SUZANNE COVINGTON, JUDGE PRESIDING




S U P P L E M E N T A L   O P I N I O N
 
                        On May 29, 2003, the district court entered judgment on a jury verdict against
appellants (collectively, Springs Windows), awarding appellee, The Blind Maker, Inc., $5,167,240
in actual damages and $2,090,000 in exemplary damages.  On January 20, 2006, we issued an
opinion holding that, while there is legally and factually sufficient evidence that Springs committed
fraud against Blind Maker, the evidence is legally and factually insufficient to support the full
amount of actual damages the jury awarded.  In particular, we concluded that there is sufficient
evidence only that Blind Maker incurred $1,270,952 in lost-profits damages.  Subtracting $1,270,952
from the jury’s award of $5,167,240 in actual damages reveals a difference of $3,896,288. 
Accordingly, we suggested a remittitur in the amount of $3,896,288.  See Tex. R. App. P. 46.3.  We
then affirmed the jury’s exemplary damages award, and we overruled Springs’s argument concerning
the appropriate post-judgment interest rate.
                        Blind Maker has informed this Court that it has filed a remittitur of $3,896,288 with
the clerk of the district court.  In accordance with our January 20, 2006 opinion, we reform the actual
damages portion of the judgment of the district court to award Blind Maker $1,270,952 in actual
damages instead of the original $5,167,240.  In addition, we reform the pre-judgment interest portion
of the judgment to state that pre-judgment interest shall be calculated at 10% per year on $1,270,952,
with accrual beginning on September 29, 2000.  We affirm the judgment of the district court as
reformed.
 
 
                                                                                                                                                            
                                                                        Bob Pemberton, Justice
Before Chief Justice Law, Justices B. A. Smith and Pemberton
Reformed on Remittitur and, as Reformed, Affirmed
Filed:   April 20, 2006